DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 5, 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a force value comparison machine and a method for measuring a precision of a to-be-detected force standard machine, wherein the force value comparison machine comprises a precision detection device comprising a first piston in contact with a first liquid medium in a first hydraulic cylinder, a to-be-detected force standard machine comprises a second piston in contact with a second liquid medium in a second hydraulic cylinder and a second measurement device, and a pipeline, wherein the precision of the second measurement device is configured to be calculated based on area ratio of the first and second piston, the value of second acting force, and the value of third acting force. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 06/21/2021.
The best prior art of record: Newhall et al. (U.S. pat. No. 4,798,094)  teaches delivering to a load cell, testing machine or other force-measuring apparatus a precisely determined force, featuring a self-adjusting load alignment mechanism with high lateral stiffness; but does not teach the particular details of the precision detection device and the force standard machine. Bell et al. (U.S. Pat. No. 7,024,918) teaches a dynamic pressure testing apparatus, comprising a first and a second fluid cylinder, a first and a second piston; but does not teach that the precision of the second measurement device is configured to be calculated based on an area ratio of the first and second piston, the value of second acting force, and value of third acting force. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 5, 10-18, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 06/21/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Tran M. Tran/Examiner, Art Unit 2855